                                            --- ·······
       Case 2:20-cv-00799-MSG Document 1 Filed          ~ ' Page 1 of 27
                                                 02/12/20
                                           ,,.

                                                         "-·G .
                                           A•                         '~




                                          '
                                          \.
                                                    .      \ J .

                                                    \}\jt~, I!.
                     IN THE UNITED S~TES DISTRJ.,,<;J,.J ~6uft:T FOR
                      THE EASTERN DfStltrCT 'O:F"PENNSYLVANIA
                                                                           ;




                                                             CIVIL ACTION
                        Plaintiff,
                                                             No.
                V.


L2L INVESTMENTS, LLC d/b/a GSP REI and
PETER NEILL
                                                             Jury Trial Demanded
                                                                                           ~LED
                        Defendants.

                                      VERIFIED COMPLAINT

                Plaintiff, PPR Note Co., LLC ("PPR Note"), by and through its undersigned

counsel, hereby files this Verified Complaint against Defendants L2L Investments d/b/a GSP REI

("GSP") and Peter Neill ("Neill") (collectively, "Defendants"), seeking injunctive and other

relief, and in support thereof avers as follows :

                                         INTRODUCTION

                1.      This is an action for injunctive relief, money damages, and attorneys' fees

and costs stemming from Neill ' s misappropriation of PPR Note's trade secrets and confidential

information and Neill and GSP's use of such misappropriated information on behalf ofGSP.

                                                 PARTIES

                2.      Plaintiff PPR Note is a limited liability company organized under the laws

of the State of Delaware with its principal place of business located at 920 Cassatt Road, Suite

210, Berwyn, PA 19312.

                3.      Upon information and belief, Defendant GSP is a limited liability

company organized under the laws of the Commonwealth of Pennsylvania with its principal

place of business located at 211 W Lancaster Ave., Suite 300, Paoli, PA 19301.


                                                                                   I   t   , 1

                                                                                           '· •
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 2 of 27




               4.      Peter Neill is an individual residing, upon information and belief, at 719

Elgin Road, Newton Square, PA 19073 and is a citizen of the Commonwealth of Pennsylvania.

                                 JURISDICTION AND VENUE

               5.      This Court has subject matter jurisdiction over the claims for relief arising

under the Defend Trade Secrets Act pursuant to 28 U.S.C. § 1331 and over the pendent state law

claims pursuant to 28 U.S.C. § 1367.

               6.      This Court has personal jurisdiction over Defendants because they are

citizens of the Commonwealth of Pennsylvania.

               7.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because the

residence and principal place of business of Defendants are within this District and a substantial

part of the events giving rise to PPR Note's claims occurred in this District.

                                  FACTUAL BACKGROUND

                              PPR Note's Business and Trade Secrets

               8.      PPR Note is a holding company that manages residential mortgage

investment funds collateralized by real estate assets nationwide. Essentially, PPR Note creates

and manages funds that invest in notes backed by real estate.

               9.      It is a leading player in the real estate note industry and has been operating

within the mortgage advisory and fund management industry since 2007.

               10.     These investments are marketed widely, but only available to accredited

investors, generally high net worth individuals.

               11.     PPR Note invests heavily m marketing through outlets such as

BiggerPockets, the MidAtlantic Real Estate Investor Summit, and its bi-monthly Strategic

Investor Alliance meetings.




                                                   -2-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 3 of 27




                12.     PPR Note, and in particular its President and CEO, David Van Hom, have

spent countless hours and resources producing articles, posts, advice columns, podcasts, and

other materials in order to attract potential investors.

                13 .    PPR Note's marketing activities described above have helped it develop

an extensive database of contacts interested in investing in real estate notes.

                14.     PPR Note's contact database is a key to its success.      At the time of

Defendants' misappropriation, PPR Note's database of actual and potential investors contained

approximately 24,000 entries.

                15.    PPR Note' s database of actual and potential investors is not generally

known to others and derives independent economic value from not being generally known to,

and not being readily ascertainable through proper means by, others who could obtain economic

value from the use of the information.

                16.    Through years of investment, hard work, and experience, PPR Note has

also developed confidential and proprietary means of marketing and establishing note funds.

Such information is PPR Note' s trade secrets and/or confidential business information.

                17.    PPR Note's proprietary means of marketing and establishing note funds

are not generally known to others and derives independent economic value from not being

generally known to, and not being readily ascertainable through proper means by, others who can

obtain economic value from the use of the information.

               18.     PPR Note takes reasonable steps to protect its trade secrets and

confidential information.

               19.     The database of potential and actual customers is password protected and

only a limited number of people within the company are able to access it.




                                                  -3-
        Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 4 of 27




                20.    Similarly, PPR Note protects its marketing strategies and fund formation

information from general disclosure and limits access to this information within its company.

                21 .   PPR Note also protects its information through the use of confidentiality

requirements.

                22.    Every PPR employee must sign an acknowledgement that they received

and read the employee handbook, including its provisions relating to confidentiality.

                     Neill's Employment with PPR Note and Subsequent
                Misappropriation of Trade Secrets and Confidential Information

                23.    Defendant Neill was hired by PPR Note in 2015.

                24.    Soon after being hired, Neill began working in investor relations for PPR

Note.

                25.    In this role, Neill's responsibilities included communicating with actual

and potential investors and educating those actual and potential investors on PPR Note' s funds .

                26.    Neill needed to use, and was granted access to, PPR Note's database of

actual and potential investors in order to perform his job duties at PPR Note.

                27.    Neill needed to use, and was granted access to, PPR Note's confidential

and proprietary information concerning its marketing and establishing of note funds.

                28.    At no time did PPR Note authorize Neill to use its trade secrets and

confidential information for any purpose outside the scope of his employment.

                29.    To the contrary, PPR Note's employee manual at the time Neill joined the

company explicitly stated:

                Confidentiality and Confidential Information

                PPR-protected business information shared within PPR is the
                property of PPR and is not to be provided to any other person or
                organization not authorized to receive the information, except as
                permitted or required by law. PPR-protected business information


                                                -4-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 5 of 27




               is considered confidential and proprietary information and includes
               but is not limited to information such as services, strategies, plans,
               litigation, computer processes, manuals, material, business
               processes, protected HIP AA and GINA information, trade secrets,
               pending projects, systems, procedures, financial information, cost
               data, pricing formula, access codes, computer passwords, etc., as
               this information relates to PPR and its business partners, vendors,
               and customers. Improper disclosure of such confidential and
               proprietary information is prohibited and may lead to disciplinary
               action, up to and including termination. Similarly, all employees
               are prohibited from bringing, disclosing, or using any confidential
               or proprietary information or trade secrets from any former
               employers or any of our organization' s competitors during the
               course of their employment with PPR.

               Employees, who as part of their jobs have access to confidential
               information of other employees, are prohibited from disclosing
               such information to any other person or organization not
               authorized to receive the information, except as permitted or
               required by law.

               30.     Neill signed an acknowledgement that he read and would abide by the

employee manual, including this confidentiality requirement. Neill's signed acknowledgement is

attached hereto as Exhibit 1.

               31.     In December 2018, Neill informed PPR Note that he intended to leave

PPR Note.

               32.     On or about March 1, 2019, Neill signed a severance agreement with PPR

Note (the " Severance Agreement"). The Severance Agreement is attached hereto as Exhibit 2.

               33.     In exchange for a payment of $10,000, a month of continued medical

coverage, and other benefits, Neill made certain releases and agreed to not disclose PPR Note' s

trade secrets and to return all of PPR Note' s property and information:

               6. Trade Secrets.
               a. Employee expressly acknowledges and agrees that he has been
               given access to and become familiar with business methods, trade
               secrets, and other proprietary information developed at Employer's
               expense (the "Trade Secrets"), which are valuable, unique, and
               essential to the overall continued success and business goodwill of


                                                -5-
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 6 of 27




      Employer and Affiliates. Employee expressly acknowledges and
      agrees that the Trade Secrets are proprietary and confidential and if
      any of the Trade Secrets were imparted to or became known by
      any persons, including Employee engaging in a business in any
      way competitive with that of the Employer and/or Affiliates, such
      would result in hardship, loss, irreparable injury and damage to
      Employer, the measurement of which would be difficult, if not
      impossible, to determine. Accordingly, Employee expressly agrees
      that Employer has a legitimate interest in protecting the Trade
      Secrets and its business from such hardship, loss, irreparable injury
      and damage.

      b. Employee acknowledges that the Trade Secrets give Employee
      an advantage over their competitors, and that the same is not
      available to or known by Employer's competitors or the general
      public. Employee further acknowledges that Employer has devoted
      substantial time, money, and effort in the development of the Trade
      Secrets and in maintaining the proprietary and confidential nature
      thereof. Employee further acknowledges Employee's position with
      Employer was one of the highest trust and confidence by reason of
      Employee's knowledge of, access to, and contact with the Trade
      Secrets. Employee covenants that, for a period of two (2) years
      from the date hereof, he will not disclose, disseminate or distribute
      to another, nor induce any other person to disclose, disseminate or
      distribute, any Trade Secrets of Employer, directly or indirectly,
      either for Employee's own benefit or for the benefit of another, nor
      will Employee use or cause to be used any Trade Secrets in any
      way. Employee acknowledges and covenants that all Trade Secrets
      relating to the business of Employer shall remain the exclusive
      property of Employer, shall not be copied or otherwise reproduced
      in whole or in part, and shall not be removed from the premises of
      Employer under any circumstances whatsoever.

      7. Company Property: Employee, upon execution hereof, shall
      return all books, records, notes, computer data, computers, office
      keys, electronic key cards, data fobs, correspondence, documents
      and written information of whatsoever nature to Employer.
      Employee does hereby covenant, warrant and represent that he has
      not retained any information or property whatsoever [in] nature
      relating to the business of Employer. Employee further covenants,
      warrants, and represents his acknowledgement that Employer and
      Affiliates are relying upon Employee's representations herein
      which representations are a material inducement for Employer to
      enter into this agreement.

      34.    The Severance Agreement is a valid and binding contract.



                                       -6-
       Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 7 of 27




               35.     After leaving PPR Note, Neill joined Defendant GSP as the Vice President

oflnvestor Relations. Neill's job description from GSP's website is attached hereto as Exhibit 3.

               36.     GSP is a recently-founded direct competitor of PPR Note. GSP and PPR

Note create and manage similar funds backed by residential real estate and compete to raise

capital from accredited investors interested in such funds.

               37.     On   or   about   November      5,     2019,   PPR Note    began      rece1vmg

communications from its own investors that Neill was soliciting them on behalf of GSP.

               38.     Numerous investors told Mr. Van Hom, either through email, telephone

calls, or in person, that they had been contacted by Neill and solicited to invest in GSP.

               39.     None of these investors told Mr. Van Hom that they had given their

contact information to GSP or to Neill in his capacity as Vice President of Investor Relations for

GSP.

               40.     The investors that contacted PPR Note regarding Neill and GSP ' s

solicitation are geographically diverse and come from a variety of locations across the nation.

               41.     After learning of Neill' s contact with its actual and potential investors,

PPR Note began investigating how Neill was able to get the contact information of so many

actual and potential investors for GSP when that business had only recently begun, particularly

ones that were geographically diverse and did not appear to be connected in any other way other

than their prior relationship with PPR Note.

               42.     During its investigation, PPR Note learned that in the weeks leading up to

this departure, Neill began regularly downloading and saving information from PPR Note's

database of actual and potential investors including the names and email addresses of all 24,000

contacts that PPR Note had spent over a decade compiling through extensive marketing efforts.




                                                -7-
       Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 8 of 27




                43.    PPR Note also learned during its investigation that immediately after

downloading PPR Note's trade secrets and confidential information, Neill would then access his

personal gmail account from his work computer.

                44.    There is no legitimate business reason that Neill would have to download

information from PPR Note' s database of actual and potential investors.

                45 .   Upon information and belief, based on PPR Note' s investigation into

Neill ' s computer activity prior to his departure, his immediate and repeated contact with PPR

Note ' s actual and potential investors upon leaving to work for a rival business, and the fact that

GSP and Neill could not have built their own database so quickly with such a diverse set of

potential investors when it took PPR Note over a decade and substantial investments of time and

money, Neill misappropriated PPR Note' s database of actual and potential investors and is

currently using it for the economic benefit of his new employer, GSP.

                46.    Upon information and belief, Neill misappropriated other trade secrets and

confidential information from PPR Note including marketing materials and information on how

PPR Note establishes its funds, and is currently using that information for the economic benefit

of his new employer, GSP.

                47.    Upon information and belief, based on PPR Note's own communications

with Neill and others at GSP, GSP is aware that Neill has misappropriated PPR Note's database

of actual and potential investors as well as other trade secrets and confidential information and

continues to use it for its own economic benefit.

                                COUNTI
                      PPR NOTE v. ALL DEFENDANTS
     (VIOLATION OF DEFEND TRADE SECRETS ACT 18 U.S.C. § 1836, ET SEQ.)

                48.    PPR Note incorporates the preceding paragraphs by reference as if fully

set forth herein.


                                                -8-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 9 of 27




               49.      As discussed above, PPR Note ' s trade secrets include, but are not limited

to, PPR Note's database of actual and potential investors and the methods it uses to market and

establish note funds.

               50.      PPR Note' s trade secrets are used in interstate commerce.

               51.      PPR Note' s trade secrets are of value to Neill and GSP who are

competitors of PPR Note.

               52.      PPR Note reasonably protected its trade secrets from disclosure through

appropriate means such as password protecting its database, limiting access to certain employees,

and requiring employees to agree to the confidentiality provisions in the employee handbook.

               53.      Neill and GSP were aware that PPR Note's trade secrets were not

disclosed to others and that these trade secrets are critical to PPR Note's success.

               54.      Neill and GSP misappropriated PPR Note's trade secrets by Neill secretly

downloading information and sending it through his personal gmail account in the weeks before

his departure from PPR Note.

               55.      Upon information and belief, PPR Note's trade secrets have been

transferred to and maintained on GSP ' s computers.

               56.      Neill and GSP have been actively using PPR Note' s trade secrets as

evidenced by their communications to individuals in PPR Note' s database of actual and potential

customers.

               57.      GSP clearly knew such information was misappropriated from PPR Note

because it is a newly formed entity and could not have built such as substantial database of

geographically diverse contacts by itself in such a short period of time.




                                                 -9-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 10 of 27




                58.      PPR Note has suffered, and continues to suffer, irreparable harm by Neill

and GSP ' s continued use of PPR Note' s misappropriated trade secrets.

                59.      PPR Note has also suffered monetary damage from Neill and GSP's

misappropriation of its trade secrets. PPR Note has been damaged by GSP and Neill contacting

their actual and potential investors through the loss of goodwill, loss of business opportunities,

and other continuing harm.

                60.      Neill and GSP have been unjustly enriched by their use of PPR Note's

misappropriated trade secrets.

                61.      GSP and Neill have acted willfully, maliciously, and with reckless

disregard for the rights of PPR Note, entitling PPR Note to the recovery of double damages and

reasonable attorneys' fees.

                                     COUNT II
                            PPR NOTE v. ALL DEFENDANTS
                    (VIOLATION OF PENNSYLVANIA UNIFORM TRADE
                          SECRETS ACT 12 P.S. § 5301, ET SEQ.)

                62.      PPR Note incorporates the preceding paragraphs by reference as if fully

set forth herein.

                63.      As discussed above, PPR Note's trade secrets include, but are not limited

to, PPR Note' s database of actual and potential investors and the methods it uses to market and

establish note funds .

                64.      PPR Note' s trade secrets are of value to Neill and GSP who are

competitors of PPR Note.

                65 .     PPR Note reasonably protected its trade secrets from disclosure through

appropriate means such as password protecting its database, limiting access to certain employees,

and requiring employees to agree to the confidentiality provisions in the employee handbook.



                                                -10-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 11 of 27




               66.     Neill and GSP were aware that PPR Note's trade secrets were not

disclosed to others and that these trade secrets are critical to PPR Note's success.

               67.     Neill and GSP misappropriated PPR Note's trade secrets by Neill secretly

downloading information and sending it through his personal gmail account in the weeks before

his departure from PPR Note.

               68.     Upon information and belief, PPR Note's trade secrets have been

transferred to and maintained on GSP's computers.

               69.     Neill and GSP have actively been usmg PPR Note's trade secrets as

evidenced by their communications to individuals in PPR Note's database of actual and potential

customers.

               70.     GSP clearly knew such information was misappropriated from PPR Note

because it is a newly formed entity and could not possibly have built such as substantial database

of geographically diverse contacts by itself in such a short period of time.

               71.     PPR Note has suffered, and continues to suffer, irreparable harm by Neill

and GSP's continued use of PPR Note's misappropriated trade secrets.

               72.     PPR Note has also suffered monetary damage from Neill and GSP's

misappropriation of its trade secrets. PPR Note has been damaged by GSP and Neill contacting

their actual and potential investors through the loss of goodwill, loss of business opportunities,

and other continuing harm.

               73.     Neill and GSP have been unjustly enriched by their use of PPR Note's

misappropriated trade secrets.




                                                -11-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 12 of 27




                74.    GSP and Neill have acted willfully, maliciously, and with reckless

disregard for the rights of PPR Note, entitling PPR Note to the recovery of double damages and

reasonable attorneys' fees.

                               COUNT III
                      PPR NOTE v. ALL DEFENDANTS
         (IMPROPER PROCUREMENT OF CONFIDENTIAL INFORMATION)

                75.    PPR Note incorporates the preceding paragraphs by reference as if fully

set forth herein.

                76.    As discussed above, in addition to the information constituting PPR

Note ' s trade secrets, upon information and belief, Neill has also misappropriated confidential

business information relating to the methods PPR Note uses to market and establish note funds .

                77.    Upon information and belief, Neill and GSP have used and will continue

to use PPR Note's confidential information to advance their rival business interests by

expropriating PPR Note ' s investment and innovation in creating its marketing and fund

formation materials.

                78.    Neill and GSP ' s misappropriation and misuse of PPR Note's confidential

information has harmed, and unless enjoined by this Court, will continue to harm PPR Note.

                79.    PPR Note has also suffered monetary damages from Neill and GSP ' s

misappropriation of its confidential information including through the loss of goodwill and the

loss of business opportunities.

                80.    Neill and GSP have been unjustly enriched by their use of PPR Note' s

misappropriated confidential information.

                81 .   GSP and Neill have acted willfully, maliciously, and with reckless

disregard for the rights of PPR Note, entitling PPR Note to punitive damages.




                                              -12-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 13 of 27




                                        COUNTIV
                               PPR NOTE v. ALL DEFENDANTS
                                  (UNFAIR COMPETITION)

                   82.   PPR Note incorporates the preceding paragraphs by reference as if fully

set forth herein.

                   83.   The wrongful conduct of Defendants, as discussed above, constitutes

unfair methods of competition and/or unfair and deceptive acts and practices in violation of PPR

Note ' s rights.

                   84.   As a direct and proximate cause of Defendants' wrongful conduct, PPR

Note has suffered financial losses, imminent and permanent irreparable harm, loss of

confidentiality of their trade secrets and confidential information, loss of goodwill, loss of

business opportunities, and other continually accruing damages.

                                          COUNTY
                                      PPR NOTE v. NEILL
                                   (BREACH OF CONTRACT)

                   85.   PPR Note incorporates the preceding paragraphs by reference as if fully

set forth herein.

                   86.   As discussed above, PPR Note and Neill entered into the Severance

Agreement, a valid and binding contract whereby, among other consideration and provisions,

Neill received $10,000 in exchange for agreeing not to disclose PPR Note's trade secrets and for

returning all company property, including electronic documents and data. See Ex. 2, Severance

Agreement.

                   87.   Neill violated the Severance Agreement by misappropriating PPR Note ' s

trade secrets and confidential information, then using PPR Note' s trade secrets and confidential

information on behalf of himself and his new employer, GSP.




                                               -13-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 14 of 27




               88.     As a direct and proximate cause of Neill's breach of the Severance

Agreement, PPR Note has suffered financial losses, imminent and permanent irreparable harm,

loss of confidentiality of their trade secrets and confidential information, loss of goodwill, the

loss of business opportunities, and other continually accruing damages.

               89.     Pursuant to the Severance Agreement, PPR Note is also entitled to the

return of the $10,000 paid to Neill and attorneys ' fees and costs.

                                        PRAYER FOR RELIEF

       .WHEREFORE, Plaintiff PPR Note Co., LLC requests judgment in its favor against

Defendants L2L Investments, LLC d/b/a GSP REI and Peter Neill and the following relief:

               1.      That Defendants GSP and Neill, including their officers, agents,

servants,   employees,        affiliates,   licensees,   assigns,   and   attorneys, be temporarily,

preliminary, and thereafter permanently enjoined from:

                       (a)        Using, accessing, or maintaining any of PPR Note ' s trade

                                  secrets and/or confidential information including, but not

                                  limited to, PPR Note ' s database of actual and potential

                                  investors and PPR Note's methods for marketing and

                                  establishing note funds.

                       (b)        Continuing to contact any actual or potential investors whose

                                  contact information GSP and Neill unlawfully misappropriated

                                  from PPR Note.

                       ( c)       Entering into any agreements with any actual or potential

                                  investors whose contact information GSP and Neill unlawfully

                                  misappropriated from PPR Note.




                                                    -14-
      Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 15 of 27




               2.     An Order directing Defendants GSP and Neill to tum over for forensic

examination all computers and devices (including external media such as hard drives, flash

drives, and CDs) for the purpose of allowing PPR Note to confirm the removal of all PPR

Note trade secrets and confidential information.

               3.     An Order directing Defendants GSP and Neill to give PPR Note

certain audit rights for the next five (5) years. During this time period, each time GSP

and/or Neill are involved in raising money for a fund backed by notes on real estate, they

shall provide a list of their investors to a neutral, third-party that shall compare that list

against PPR Note's investors. To the extent any PPR Note investors also invest in a fund in

which GSP or Neill is involved, GSP or Neill must demonstrate that their solicitation of that

investor was based on a connection or contact other than PPR Note's trade secrets and

confidential information.     If GSP or Neill is unable to demonstrate an independent

connection for the solicitation, they shall disgorge all profits associated with that investor to

PPR Note.

               4.     An award of compensatory damages in the amount to be determined

after the discovery of all relevant evidence and trial.

               5.     An award of all profits received by Neill and GSP based upon their use

of PPR Note's trade secrets and/or confidential information.

               6.     An award of $10,000 based upon Neill's breach of the Severance

Agreement.

               7.     An award of exemplary, punitive, and other monetary damages

allowed by law and equity.




                                               -15-
     Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 16 of 27




             8.     The statutory doubling of damages pursuant to the Defend Trade

Secrets Act and the Pennsylvania Uniform Trade Secrets Act.

             9.     Attorneys ' fees and costs pursuant to the Defend Trade Secrets Act,

the Pennsylvania Uniform Trade Secrets Act, and the Severance Agreement.

              10.   Any other relief as this Court deems just, appropriate, and equitable.


                                 JURY TRIAL DEMAND

             Plaintiff PPR Note Co., LLC demands a jury trial on each issue triable thereby.



                                               Respectfully submitted,



                                               Sean McDevitt (PA 71638)
                                               Michael S. Hino (PA 62406)
                                               Alexander L. Harris (PA 311382)
                                               PEPPER HAMIL TON LLP
                                               400 Berwyn Park
                                               899 Cassatt Road
                                               Berwyn,PA 19312-1183
                                               (610) 640-7800

Dated: February 12, 2020                       Attorneys for Plaintiff PPR Note Co., LLC




                                    ED
                             FEB 12 2020




                                            -16-
       Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 17 of 27




                                        VERIFICATION

                I, David Van Hom, hereby state that I am the President and CEO of Plaintiff PPR

Note Co., LLC; that I am authorized to make this verification on behalf of PPR Note Co., LLC;

that the facts set forth in the foregoing Verified Complaint are true and correct to the best of my

knowledge, information and belief; and that all statements herein are made . subject to the

penalties to 28 U.S.C. § 1746.


                                                      a.  -
                                                      I{W-:J LI~ ~
                                                                         I




                                                     DavidVan Horn
Dated: February   r_, 2020




#35876021 v i
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 18 of 27




             EXHIBIT 1
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 19 of 27


                                  EMPLOYEE MANUAL PPR NOTE CO., LLC


                                Acknowledgment of Receipt Form
                                            For
                              PPR Note Company Employee Manual
     Please read the following, complete the bottom of the page, and return to the Director of Borrower Management of
     PPR Note Co. , LLC (also referred to as "PPR").

     Understanding and Acknowledging Receipt of PPR Employee Manual
     I have received, via email or a printed copy, the Employee Manual for PPR. I understand that it is my obligation to
     read the Employee Manual and consistent with PPR's open-door approach to communication, I can, at any time, ask
     any questions or raise any concerns about its content with the Director of Borrower Management of PPR relative to
     my employment. I understand that as a requirement of my employment, I will adhere to the policies, provi sions, and
     statements identified in the Employee Manual, as they may be modified from time to time. I also understand that:
              The policies, provisions, and statements in the Employee Manual are not all-inclusive and therefore are to
              be considered as guidelines.
              The entire Employee Manual is presented as a matter of information only, and that PPR, at its option, may
              take such actions which change, add to, delete, suspend, or discontinue any part or parts of the Employee
              Manual at any time without prior notice as client needs, funding, finances, employment leg islation ,
              organizational strategy, competitive pressures, economic conditions, operational or business needs, etc.
              dictate. Any such actions shall apply to existing as well as to future employees and shall be effective
              immediately, without notice thereof having been received by me.
              Employees shall not accrue eligibility for any benefits, rights, or privileges beyond the last day worked.
              No one other than the Director of Borrower Management of PPR may alter or modify any of the policies,
              provisions, or statements in the Employee Manual and any such alterations or modifications can only be
              made in writing.
              The Employee Manual does not create a contract, expressed or implied.
              If at any time I have access to or find confidential and personal information of other employees, clients,
              and/or vendors, that I will maintain the confidentiality of such information , that I will only use such
              information for its intended purpose, and that I will comply with the Sensitive Information & Identity Theft
              Policy contained herein as well as all federal and state laws that regulate the handling of such information
              which includes but is not limited to FACTA, HIPAA, GINA, the Privacy Act, Gramm/Leach/Bliley, ID
              Theft Laws (where applicable).
              No statement or promise by a supervisor, past or present, may be interpreted as a change in policy nor will
              it constitute an agreement with an employee.
              The currently dated Employee Manual supersedes any and all other or previous PPR' Employee Manuals,
              or other previous PPR' policies, provisions, statements, or guidelines whether written or oral.

     At-Will Employment
     I understand that any employment with PPR is at-will and that no current or past policy, procedure, or practice of
     PPR will be construed by me as altering this at-will relationship. I understand that neither PPR nor I have entered
     into a contract regarding the duration ofmy employment. I understand that nothing contained in this Employee
     Manual, as it is currently written or may be modified from time to time, will be interpreted by me as creating any
     right of continued employment or any contractual relationship with PPR. I understand that I am free to end my
     employment with PPR at any time, with or without reason. Likewise, PPR has the right to end my employment, or
     otherwise discipline, transfer, or demote me at any time, with or without reason, at the discretion of PPR. I
     understand that no employee of PPR can enter into an employment contract for a specified period of time, or make
     any agreement contrary to this at-will policy without the express written approval of the Director of Borrower
     M~ment of PPR.

          J·tfe,, Aki/
     P r i 1 9 -: ? ~ { (

     Signature                f                                              Date


     2 of 33                                                                                                3/1 /14
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 20 of 27




              EXHIBIT 2
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 21 of 27


                                      . SEVERANCE AGREEMENT

     THIS SEVERANCE AGREEMENT (this "Agreement") dated this 1st day of March 2019 is by
     Peter Neill a Pennsylvania resident ("Employee") in favor of PPR Note Co LLC ("Employer").

                                          Explanatory Statement

     Employee has been terminated from his employment with Employer. Employer and Employee
     desire to fonnalize their arrangements to sever the employment relationship and to fully and finally
     resolve any and all existing or potential issues and disputes relating to the employment relationship
     or the severance thereof.

     NOW, THEREFORE, in consideration of the sum set forth in Paragraph 2 below and other good
     and valuable consideration, the adequacy of which is hereby acknowledged by Employee,
     Employee agrees as follows:

     1. Termination. Effective as of March I st, 2019, Employee is terminated from his employment
     with Employer and acknowledges that he will no longer be an employee of Employer.

     2 . Final Payments.

     a. Severance. Employer will pay to Employee Five Thousand Dollars (SS,000.00). This amount
        will be paid as Salary Continuation with a Severance Length of 4 weeks. Salary Continuation
        payments will be made in accordance with PPR Note Co LLC's normal pay schedule and
        applicable deductions will be made. Employee expressly agrees that this payment exceeds any
        and all existing compensation to which Employee is or might be entitled for all salary and
        benefits and that this pa:,,ment is not a benefit to which Employee is already entitled. During
        the Salary Continuation Period, PPR Note Co LLC will provide medical insurance coverage
        to Employee under its current plans at the employee rate in effect. The Employee payment for
        this coverage will be deducted from the Salary Continuation Payments. Following the end of
        the Salary Continuation Period, Employee will be entitled to continuation of group health plan
        benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
        known as COBRA).
     b. Unused PTO. Employer will pay Employee for 160 accrued, unused PTO hours, in the amount
        of($5,000.00). Payment for unused PTO will occur in the final pay of the severance period.

     3. Release of Employer. Employee, for himself, and his heirs, executors, administrators, personal
     representatives, successors and assigns, does hereby irrevocably release and forever discharge
     Employer, including but not limited to PPR Note Co LLC, as well as any of Employer's
     subsidiaries, successors, purchasers, assigns, stockholders, officers, agents, members, attorneys
     and employees ("Released Parties"), of and from all and every manner of action and actions, cause
     and causes of action, damages, demands, liabilities, suits, judgments, expenses and daims
     whatsoever, known or unknown, in law and/or equity, which Employee ever had, now has or
     hereafter can, shall or may have against Released Parties, for, upon, or by reason of any matter,
     act, occurrence, omission, transaction or cause or thing whatsoever, from the beginning of time to
     the date of this Agreement, including but not limited to, any claim or action, cause or causes of
     action, known or unknown, which Employee ever had, now has, or hereafter can, shall or may
     have against Released Parties, arising out of, as a consequence of, or by reason of, resulting from,
     or connected in any .way, with Employee's employment by Employer and/or Affiliates or the
                                                                                                     0
                                                                                                      _7_V_
                                                                                      Initial Here.,_/_
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 22 of 27


      termination of that employment. Employee acknowledges, understands, and expressly agrees that
      this Agreement is a general release.

      Employee realizes there are many laws and regulations governing the employment relationship.
      These include, but are not limited to, Title VII of the Civil Rights Acts of 1964 and 1991; the
      Americans with Disabilities Act; the Age Discrimination and Employment Act; the National Labor
      Relations Act; 42 U.S.C. § 1981; the Family and Medical Leave Act; the Fair Labor Standards
      Act; the Employee Retirement [ncome Security Act of 1974, 29 U.S.C. § 1001 et. seq. (other than
      any accrued benefit(s) to which you have a non-forfeitable right under any pension benefit plan);
      other state, local, and federal employment laws; and any amendments to any of the foregoing.
      Employee also understands there may be other statutes and laws of contract and tort that also relate
      to his employment. By signing this Agreement, Employee waives and releases any. rights
      Employee may have against the Released Parties under these and any other laws based on any act,
      omission, matter, cause or thing through the date of Employee's execution of this Agreement, to
      the fullest extent of the law. To the ex.tent that Employee cannot waive any claim(s) under an
      applicable worker's compensation statute. this release is limited only to the extent necessary to
      comply with said law. Employee acknowledges and agrees that he is aware of no facts which might
      lead a reasonable person to believe that he has a worker's compensation claim against Employer.
      Employee also agrees not to initiate, pursue, join, or voluntarily participate in any administrative
      action or suit in any court, or to accept any damages or other relief from any such proceeding,
      brought by Employee or anyone else operating on behalf of Employee, based on any act, omission,
      matter, cause or thing through the date of Employee's execution of this Agreement.

      4. No Liability. The Employee agrees that the above-mentioned consideration, and all other
      undertakings by the parties, are not to be construed as admissions of wrong doing or liability on
      the part of either party, but that on the contrary, any such wrong doing or liability is expressly
      denied by the parties.

      5. Non-Disclosure. The Employee agrees to keep the terms of this Agreement in confidence and
      not to make unfavorable, derogatory or disparaging comments about any of the Released Parties,
      and that Employee will not provoke, foster. or encourage any acts of ill will against any of the
      Released Parties.

      6. Trade Secrets.
      a. Employee expressly acknowledges and agrees that he has been given access to and become
      familiar with business methods, trade secrets, and other proprietary information developed at
      Employer' s expense (the "Trade Secrets"), which are valuable, unique, and essential to the overall
      continued success and business goodwill of Employer and Affiliates. Employee expressly
      acknowledges and agrees that the Trade Secrets are proprietary and confidential and if any of the
      Trade Secrets were imparted to or became known by any persons, including Employee engaging
      in a business in any way competitive with that of the Employer and/or Affiliates, such would result
      in hardship, loss, irreparable injury and damage to Employer, the measurement of which would be
      difficult, if not impossible, to determine. Accordingly, Employee expressly agrees that Employer
      has a legitimate interest in protecting the Trade Secrets and its business from such hardship, loss,
      irreparable injury and damage.

      b. Employee acknowledges that the Trade Secrets give Employer an advantage over their
      competitors, and that the same is not available to or known by Employer' s competitors or the
      general public. Employee further acknowledges that Employer has devoted substantial time,

                                                       2
                                                                                     Initial Here-21._
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 23 of 27


     money, and effort in the development of the Trade Secrets and in maintaining the proprietary and
     confidential nature thereof Employee further acknowledges Employee's position with Employer
     was one of the highest trust and confidence by reason of Employee's knowledge of, access to, and
     rontacl with the Trade Secrets. Employee covenants that, for a period of two (2) years from the
     date hereof, he will not disclose, disseminate or distribute to another, nor induce any other person
     to disclose, disseminate or distribute, any Trade Secrets of Employer, directly or indirectly, either
     for Employee's own benefit or for the benefit of another, nor will Employee use or cause to be
     used any Trade Secrets in any way. Employee acknowledges and covenants that all Trade Secrets
     relating to the business of Employer shall remain the exclusive property of Employer, shall not be
     copied or otherwise reproduced in whole or in part, and shall not be removed from the premises
     of Employer under any circumstances whatsoever.

      7. Company Property: Employee, upon execution hereof, shall return all books, records, notes,
      computer data, computers, office keys, electronic key cards, data fobs, correspondence, documents
      and written information of whatsoever nature to Employer. Employee does hereby covenant,
      warrant and represent that he has not retained any information or property whatsoever nature
      relating to the business of Employer. Employee further covenants, warrants, and represents his
      acknowledgement that Employer and Affiliates are relying upon Employee's representat ions
      herein which representations are a material inducement for Employer to enter into this agreement.

      8. Cooperation: Employee agrees to reasonably cooperate with the Employer in the defense or
      prosecution of any claims or actions now in existence or which may be brought in the future against
      or on behalf or any of the Company, which relate to events or occurrences that transpired while
      you were employed by the Company. Employee's reasonable cooperation in connection with such
      claims or actions shall include, but not be limited to, being available to meet with counsel to
      prepare for discovery or trial and to act as a witness on behalf of the Company. Employee also
      agree to reasonably cooperate with the Company in connection with any investigation or review
      of any federal , state, or local regulatory authority as any such investigation or review relates to
      events or occurrences that transpired while Employee was employed by the Company. Employee
      understands that in any legal action, investigation, or review covered by this paragraph that the
      Company expects Employee to provide only accurate and truthful information or testimony.

      9. Entire Agreement. The Employee agrees that this Agreement shall be binding upon and inure
      to the benefit of his personal representatives and assigns, that this Agreement c-0mprises the entire
      understanding of the parties, that there are no additional promises or terms not contained herein,
      and that this Agreement shall not be modified except in writing signed by Employer and Employee.

      10. Governing Law. The parties further agree that this Agreement and the rights and obligations
      hereunder shall be governed by and construed in accordance with the laws of the State of Delaware.

      I I. Severability. If any terms of the above provisions of this Agreement are found null, void or
      inoperative for any reason, the remaining provisions will remain in full force and effect. The
      language of all parts of this Agreement shall, in all cases, be construed as a whole, according to its
      fair meaning, and not strictly for or against any of the parties.

      12. Entire Agreement: Tnis Agreement contains the complete understanding between the parties
      regarding the subject matter herein and supersedes and replaces any prior agreements between
      Employer and the Employer, both written and oral, except for any agreement to arbitrate


                                                        3
                                                                                       Initial H e r e ~
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 24 of 27


      disputes. This Agreement may only be changed in writing and when signed by both Employee and
      Employer.

      13. Breach by Employee: In the event of a disclosure prohibited by this Agreement or if Employee
      breaches any commitment made in this Agreement, then, in addition to any other rights the
      Employer may have: (a) Employee agrees that no further payments under this Agreement shall be
      due and the Employer shall have the right to recover the payments to Employee set forth above, in
      paragraph 2, and (b) Employee shall pay the Employer's attorney's fees and other costs incurred
      by the Employer in connection with the breach or a threatened breach, including, but not limited
      to, seeking to recover such payments and/or to obtain injunctive relief with respect to the breach
      or any subsequent breach.

      14. No Reliance. Employee represents that he has read this Agreement, that he understands all of
      its terms, that he has had the opportunity and sufficient time to fully discuss and disclose the tenns
      of this Agreement with any attorney of his choice, that in executing this Agreement he does not
      rely and has not relied upon any representation or statements made by any one of Employer's
      agents, representatives, or attorneys with regard to the subject matter, basis or effect of th.is
      Agreement, and that he enters into this Agreement voluntarily, of his own free will and with
      knowledge of its meaning and effect.

      15. Reformation. The parties hereto agree that if any court of competent jurisdiction shall
      determine that the period, or any other term or provision of this Agreement, is unreasonable, the
      said term, or provision shall not be deemed to be null and void but shall be reformed to impose the
      maximum enforceable period, term or other provision as the case may be.

      16. Voluntary Nature of Agreement and Effective Date: Employee agrees and acknowledges
      that Employee has carefully read this Agreement; that Employee has had an opportunity to review
      this Agreement with an attorney; that Employee understand its final and binding effect; that the
      only promises made to Employee are those expressly set forth in this Agreement; and that
      Employee is signing this Agreement voluntarily and knowingly. Employee understands that he has
      four calendar days from the day he receives this Agreement to review and consider it. Once signed
      and returned, Employee may revoke the Agreement. only in writing, within seven (7) days of
      execution. To obtain the severance pay as described in paragraph 2 on the first page of the
      Agreement, Employee must sign, return and not revoke this Agreement. The Agreement will take
      effect only after it has been signed and returned and the revocation period has passed.

      l.'.'I WITNESS WHEREOF, Employee has executed this Agreement as of the date first written
      above.

      WITNESS:                                              EMPLOYEE:



         ~
                                                                         ~     .    .,....,
                                                                   -~\   .   {
                                                                             ., "J/
                                                                                C




                                                        4
                                                                                                             ·:),v
                                                                                                           / 7
                                                                                              Initial Here--;,'--'---
Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 25 of 27




              EXHIBIT 3
                  Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 26 of 27
2/11 /2020                                        Who We Are I GSP REI


                                                       pneilH:vgsprei.com      . (215) 821-7030




       PETER NEILL
      VICE PRESIDENT, INVESTOR RELATIONS I PARTNER

       Pete r Neil l serves as Vice President of Investor Relations for the Company. He is
       chiefly responsible for fulfilling the company's capital raising goals by communicating
       and marketing the company's private offerings and maintaining key relationships with
      the company's investors.


       Mr. Neill began his rea l estate career working in marketing and sales at PPR Note Co.
      This gave him the ability to learn all aspects of the distressed mortgage business. He
https://gsprei.com/who-we-are/                                                                    8/13
                   Case 2:20-cv-00799-MSG Document 1 Filed 02/12/20 Page 27 of 27
                                                   Who We Are \ GSP REI
2/11/2020
                                                         pneill,_d)gsprei.com    (215} 821-7030




       business and had a tirsthand look and active role in transitioning the company tram
       mainly acquiring second position mortgages to acquiring both first and second

        position mortgages.

        Mr. Neill purchased his first rental property a duplex, at the age of 24 utilizing an FHA
        loan. He is also the Founder of Accredited Life, a lifestyle community and
        personal/financial development brand for accredited investors, soon-to-be accredited
         investors and their families. He holds meetings in the Philadelphia area once a week
         and one-on-one sessions in-person and over the phone daily.


            Mr. Neill graduated with a Bachelors of Arts from Temple University where he studied
            Media Business and Entrepreneurship. He is an avid dog lover, who looks forward to

            adopting his first GSP soon .




    https ://gsprei .com/wh o-we-are/                                                               9/13
